Ireland, J.
(dissenting in part) — I agree with the majority concerning the constitutionality of the 1995 amendment to former RCW 9.94A. 150(1) (1992), a part of the codification of the “Hard Time for Armed Crime” initiative. However, concerning the authority of the Department of Corrections (Department) to credit all time served in county jail first to a mandatory firearm enhancement, I disagree with the majority’s conclusion and therefore dissent as to that part of the opinion.
Former RCW 9.94A.310(3)(e) (1996) requires a deadly weapons enhancement to be served consecutively to any other sentence and served in total confinement. Former RCW 9.94A.150(1) provides that no good time credit is allowed for the enhanced portion of the sentence. I agree with the majority that the Department’s policy to credit all time served in county jail first to a mandatory firearm enhancement is a “post hoc recharacterization [which] effectively converts presentence detention time into enhanced time.” Majority at 661. However, the recharacterization is made for valid penological reasons, and does not deprive the inmate of early release credit; it just defers earning the early release time until the enhanced time is served. The purpose of the policy as acknowledged by the majority is to allow the defendant to be able to serve the end *669of the sentence in less than full confinement which could not occur if the defendant serves the enhanced time last. Id. at 663-64. The defendant receives the same credit for time served at the end of the sentence as would have been earned in county jail time.
The majority finds a conflict between the Department’s policy and the mandates of former RCW 9.94A. 150(1). Majority at 662. The majority finds a conflict by misinterpreting a portion of the language of the statute to mandate early release time for all county jail time regardless of whether any portion of the inmate’s sentence is enhanced. The majority claims the following provision would be rendered meaningless under the department’s policy: “ ‘Any program established pursuant to this section shall allow an offender to earn early release credits for presentence incarceration.’ ” Id. (quoting RCW 9.94A. 150(1) (1996)). The majority misapprehends the purpose of that provision. The purpose of the above quoted language is to ensure that various programs such as work or education release, inpatient substance abuse treatment, or other alternatives to full confinement will account for earned release time, assuming an offender is otherwise entitled to receive it. The policy of recharacterizing the time spent in full confinement in county jails as enhanced time does not offend this provision. In fact, if an inmate spends time in an alternative program which is other than full confinement, the department cannot recharacterize the time spent in such a program as enhanced time as it does not qualify.
The majority proposes a solution to a nonexistent problem. The majority acknowledges that running the enhanced time at the end would preclude an inmate from being eligible for work release, vocational or educational programs at a time of maximum benefit to the inmate. Majority at 663-64. The majority’s solution is to credit the earned release time in county jail and only begin to count the enhanced time from the time the inmate is transferred to the Department. This solution would be detrimental to an inmate who has only enhanced time remaining to be served *670and who would benefit from having county time counted against the enhancement. This could occur where the amount of time spent presentence is very high due to delays in trial or sentencing or where there is a remand for retrial after an appeal. Where an exceptional sentence downward has reduced or eliminated the sentence except for enhanced portion, this policy could eliminate the benefit of the exceptional sentence where county jail time was served. See State v. Brown, 139 Wn.2d 20, 983 P.2d 608 (1999) (holding that the court may not impose exceptional sentence downward below the time specified for a mandatory deadly weapon enhancement).
The majority has created a nonexistent conflict between the unambiguous statute and the Department’s policy. The result will be to increase some inmates’ time served in total confinement in certain instances, not to reduce it. David King will be entitled to the same credit for time served under his sentence whether the county time counts as enhanced time or not. The Department’s policy is defensible and does not offend the statute. This court should not attempt to micromanage executive branch policy where there is no justification to do so.
Madsen and Bridge, JJ., concur with Ireland, J.